DETAILED ACTION
Election/Restrictions
Applicant’s election of Invention Group I, claims 1-7, drawn to a single payload container for providing a horizontal dispersion pattern of sub-projectiles, in the reply filed on 03/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions of Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the terms, “hard metal” and “heavy metal” are relative terms that render the claim indefinite.  The terms not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 7, line 3, it is unclear how a displacement angle of zero degrees to the next payload container can be interpreted to be angularly displaced?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VERTZINSKY (US 2,379,203 A).
Regarding claim 1, Vertzinsky discloses a payload container (defined by sidewall 26 and base wall 80; Figs. 5 and Fig. 7a) for providing a horizontal dispersion pattern (figs. 2-4) of sub-projectiles 32 , the container is in the form of a cylinder (Fig. 5) and comprises at least two sub-projectiles 32 arranged in a core 33, 81 enclosed by a container wall 26, wherein the sub-projectiles 32 are linearly disposed along a straight line segment located in a cross- section of the payload container (Figs. 6, 7a).
Regarding claim 2, Vertzinsky discloses at least two parallel lines of sub-projectiles 32 (Figs. 5, 7a, 7b and 7c) .
Regarding claim 3, Vertzinsky discloses at least two layers of sub-projectiles arranged in substantially one plane (Figs. 5, 7a, 7b and 7c).
Regarding claim 4, the Vertzinsky sub-projectiles 32 are rod shaped sub-munitions 32 (Figs. 5 and 8).
Regarding claims 6 and 7, Vertzinsky discloses that the payload container is arranged to at least one more payload container thereby forming a stack of containers (Fig. 5), wherein the first payload container is angularly displaced to the second payload container (page 2, lines 55-64; page 3, lines 47-36; Figs. 5, 7a, 7b, 7c.
Claims 1, 2-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUBER, Jr. et al., (US 4,676,167 A), hereinafter “HUBER”.
Regarding claim 1, Huber discloses a payload container 10 for providing a horizontal dispersion pattern of sub-projectiles (Figs 5a, 5b; col. 4, line 59 – col. 5, line 18), the container 10 is in the form of a cylinder 16 (Fig. 1; col. 3, lines 11-32) and comprises at least two sub-projectiles 60 arranged in a core 40 enclosed by a container wall 16, wherein the sub-projectiles 60 are linearly disposed along a straight line segment (a chord) located in a cross- section of the payload container 10 (Figs. 3, 4, col. 3, lines 43-68).
Regarding claim 2, Huber discloses at least two parallel lines of sub-projectiles 60 (Figs. 2, 3).
Regarding claim 3, Huber e discloses at least two layers of sub-projectiles 60 arranged in substantially one plane (Figs. 2, 3).
Regarding claim 4, the Huber sub-projectiles 60 are rod shaped sub-munitions 60 (Figs. 2, 3).
Regarding claims 6 and 7, interpreting Huber’s circular trays 44 and 46 are the containers, Huber discloses that the payload container is arranged to at least one more payload container thereby forming a stack of containers (Figs. 2-4), wherein the first payload container is angularly displaced to the second payload container.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over VERTZINSKY (US 2,379,203 A).
Vertzinsky discloses a payload container as discussed above with regard to claim 1, but does not specifically state that the sub-projectiles 32 are made of hard metal or heavy metal.
It would have been obvious to POSITA before the effective filing date of the invention to select a hard metal as the material for the casing 44 of each sub-projectile 32 (Fig. 8), and thereby add to the lethality of a sub-projectile upon detonation thereof.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HUBER, Jr. et al., (US 4,676,167 A), hereinafter “HUBER”.
Huber d discloses a payload container as discussed above with regard to claim 1, but does not specifically state that the sub-projectiles 60 are made of hard metal or heavy metal.
It would have been obvious to POSITA before the effective filing date of the invention to select a hard metal as the material for the sub-projectile casing of each sub-projectile 60 and thereby add to the lethality of a sub-projectile upon detonation thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641